At the October, 1933, term of the above court, the grand jury found and returned into *Page 626 
open court an indictment, which charged this appellant. in two counts, with the offense of murder in the second degree in that he unlawfully and with malice aforethought killed Lige Phillips by striking him in the stomach with his foot, or by striking him with some substance unknown to the grand jury. The second count charged that he killed him by means to the grand jury unknown, etc. The trial was had on the 12th day of October, 1933, and resulted in the conviction of appellant for the offense of manslaughter in the first degree. The jury fixed his punishment, and the court in accordance with the verdict duly sentenced him to imprisonment in the penitentiary. This appeal was taken from the judgment of conviction pronounced and entered. The appeal is upon the record proper. There is no bill of exceptions; therefore no point of decision is involved other than the regularity of the proceedings in the court below as shown by the record. We find, upon examination, that the record is regular in all things. No error being apparent, the judgment of conviction in the lower court will stand affirmed.
Affirmed.